
	

111 HR 139 IH: Identification Integrity Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on the
			 Judiciary,
			 House Administration, and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit a Federal agency from accepting a form of
		  individual identification issued by a foreign government, except a passport
		  that is accepted on the date of enactment.
	
	
		1.Short titleThis Act may be cited as the
			 Identification Integrity Act of
			 2009.
		2.Prohibition on
			 acceptance of identification issued by foreign governments
			(a)In
			 GeneralA Federal agency may not accept, for any official
			 purpose, an identification document for an individual if the identification
			 document is issued by a foreign government.
			(b)ExceptionIf
			 a passport issued by a foreign government is authorized by Federal law to be
			 accepted for a specific official purpose on the date of the enactment of this
			 Act, subsection (a) shall not be construed to affect such authorization.
			(c)DefinitionFor
			 purposes of this section, the term Federal agency means—
				(1)an Executive
			 agency (as defined in section 105 of title 5, United States Code);
				(2)a
			 military department (as defined in section 102 of title 5, United States
			 Code);
				(3)an office, agency,
			 or other establishment in the legislative branch of the Government of the
			 United States;
				(4)an office, agency,
			 or other establishment in the judicial branch of the Government of the United
			 States; and
				(5)the government of
			 the District of Columbia.
				
